       Case 3:20-cr-00086-TJC-JBT Document 95 Filed 07/01/20 Page 1 of 2 PageID 256


                            kUNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

-vs-                                                            Case No. 3:20-cr-86-J-32JBT

NEISHA ZAFFUTO                                         Defense Atty: Joshua Lowther, Esquire
                                                  AUSA: Andrew Tysen Duva and Gary Winters



JUDGE              Joel B. Toomey               DATE AND TIME         7/1/2020
                   U. S. Magistrate Judge                             2:03 p.m. -3:10 p.m.
DEPUTY CLERK       Tracee Perrotti              TAPE/REPORTER         Digital

INTERPRETER        None present                 PRETRIAL/PROBATION    Jacob Ely



                                      CLERK’S MINUTES

PROCEEDINGS:             INITIAL APPEARANCE/ARRAIGNMENT/BOND

Defendant is present with counsel Joshua Lowther, Esq., who is making a limited appearance.
Defendant and attorney are appearing by Zoom videoconference and Defendant consents to
appearing by Zoom videoconference.

AUSA Tysen Duva is present in the courtroom and AUSA Gary Winters is present by telephone.

Defendant advised of rights, charges, penalties, special assessment and forfeiture provision.

Defendant enters a plea of not guilty as to each count charged in the Indictment against him.

Government to provide discovery by the end of the day on: July 10, 2020

Discovery motions to be filed by: July 24, 2020

Dispositive/Suppression motions to be filed by: July 24, 2020

Witness List: 10 calendar days prior to trial

Jencks Act Material: 5 calendar days prior to trial

Status: July 20, 2020 at 4:00 p.m. before the Honorable Timothy J. Corrigan.

                                                                     [Continued to Page 2]
    Case 3:20-cr-00086-TJC-JBT Document 95 Filed 07/01/20 Page 2 of 2 PageID 257


Page 2
USA v. Neish Zaffuto (8)
3:20-cr-86-J-32JBT

Standing Order to enter.

Trial: August 3, 2020 at 9:00 a.m. before the Honorable Timothy J. Corrigan.

Government’s oral motion for bond is GRANTED.

Unsecured Appearance Bond set in the amount of $250,000.00 with no deposit required to the
Registry of the Court.

Order Setting Conditions of Release to enter.

Deadline to file a notice regarding status of counsel due on or before July 10, 2020.

FILED IN OPEN COURT:
     Notice of Acceptance of General Discovery
